Dismissed and Opinion Filed May 27, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00091-CV

                              JANIE TURNER, Appellant
                                       V.
                       ARLEE BURNS AND LOIS BURNS, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-06248-C

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 29, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 29, 2016, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated March 17, 2016, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without
payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

160091F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JANIE TURNER, Appellant                           On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas
No. 05-16-00091-CV       V.                       Trial Court Cause No. CC-15-06248-C.
                                                  Opinion delivered by Chief Justice Wright.
ARLEE BURNS AND LOIS BURNS,                       Justices Lang-Miers and Stoddart
Appellees                                         participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees ARLEE BURNS AND LOIS BURNS recover their costs
of this appeal from appellant JANIE TURNER.


Judgment entered May 27, 2016.




                                            –3–